Affirming.
This case, like the case of Maysville Transit Company v. Ort et al., 296 Ky. 524, 177 S.W.2d 369, is one of the eight suits referred to in Tomlin v. Taylor, 290 Ky. 619,162 S.W.2d 210. In those cases it was held that KRS 131.190 is applicable only to tax officials and employees handling tax schedules, returns or reports, and other officials, who are authorized under the statute to receive the confidential tax information with which the statute deals. Since Taylor and Purdon did not come within the purview of the statute, the petition did not state a cause of action against them for their reprehensible acts in publicizing the Company's tax reports made confidential by the statute in question.
Judgment affirmed.
Judge Rees not sitting. *Page 528